DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawing filed 6/23/22 is approved and has been entered.

Specification
The amendment to the specification filed 6/23/22 has been entered. However, paragraph [0027] of the entered specification is objected to for the following reasons:
In line 4, “92” should be changed to --90--, and “but” should be changed to --and--.
In line 5, “C” should be deleted.

Claim Objections
Claims 1, 3, 6-9, 14-16, and 20-22 are objected to because of the following informalities: 
In claim 1, --is-- should be added after “sensors” in line 6; and --being-- should be added after “system” in line 7.
In claim 3, there is lack of antecedent basis in the claim for “said first option” being “utilized.”
In claim 8, there is lack of antecedent basis in the claim for “the first option” being “utilized.”
In claim 14, “using” should be changed to --uses -- in line 1.
In claim 15, “and” should be deleted from line 6; and there is lack of antecedent basis in the claim for the limitations recited in lines 7-10.
In claim 21, “being” should be added before “configured” in line 7.
In claim 22, “but” should be changed to --and-- in line 2.
Claims 6, 7, 9, 16, and 20 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, 15, 16, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, there is lack of antecedent basis in the claim for “said first option” being “utilized.”
In claim 8, there is lack of antecedent basis in the claim for “the first option” being “utilized.”
In claim 15, there is lack of antecedent basis in the claim for the limitations recited in lines 7-10.
Claims 9, 16, 20, and 22 are rejected for being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0349117 to Castro et al [hereinafter Castro].
Referring to claims 1 and 8, Castro discloses a system (figures 1, 2) comprising:
a first temperature sensor (10) located at a first location, and a second temperature sensor (20) located at a second location; and
a control (80/60) configured to determine a difference between voltages indicative of temperatures sensed by each of said first (10) and second (20) temperature sensors (paragraphs 19-23, 34-37, 41-46);
wherein each of said first (10) and second (20) temperature sensors is configured to communicate to a measurement system (21/22) through a pair of wires (28, 31, 24, 29), said measurement system being configured to communicate to said control (80/60) (figure 3); and 
wherein, one (31, 29) of said pair of wires (28, 31, 24, 29) from each of said first (10) and second (20) temperature sensors communicates to a junction (input) associated with said measurement system (21/22), and a second (28, 24) of said pair of wires (28, 31, 24, 29) of each of said first (10) and second (20) temperature sensors is a common wire (when switch 27 is closed) that connects said second temperature sensor (20) to said first temperature sensor (10) (figure 2; paragraph 41), with said common wire providing a loop voltage (serially connected) on the entire circuit which is representative of a net voltage difference corresponding to a difference in the sensed temperature at each of said first and second sensors (paragraphs 10, 21, 41).

Referring to claim 14, Castro discloses that said control (80/60) uses the determined difference to monitor the health of a component (e.g., filter) in the system (paragraphs 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Castro in view of U.S. Patent 3,902,315 to Martin.
Referring to claim 3, Castro discloses a system having all of the limitations of claim 3, as stated above with respect to claim 2, and further discloses that the first (10) and second (20) temperature sensors are K-type thermocouples (paragraph 33) (K-type thermocouples are made of an alumel wire and a chromel wire), thereby disclosing that one wire from each of said pair of wires (28, 31, 24, 29) from said first (10) and second (20) temperature sensors is alumel, and a second of said pair of wires (28, 31, 24, 29) from each of said first (10) and second (20) temperature sensors is chromel such that two wires from each of the first (10) and second (20) temperature sensors communicate directly with the junction (input) to the measurement system (21/22) such that there are four total wires (28, 31, 24, 29) extending to the junction; but does not disclose that there is a connection between each of said alumel and chromel wires (28, 31, 24, 29) with an individual copper wire at a junction (input) to said measurement system (21, 22). 
However, Martin discloses a system (figure 3; column 6, lines 14-33; column 6, line 57-column 7, line 10) comprising a thermocouple (100) as a temperature sensor, wherein the thermocouple is made of a chromel wire (106) and an alumel wire (108), each wire being connected to a copper wire (120) to connect to a measurement system in order to provide an electrical connection between the thermocouple wires and the measurement system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Castro with a connection between each of said alumel and chromel wires with an individual copper wire at a junction (input) to said measurement system, as suggested by Martin, in order to provide an electrical connection between the wires and the measurement system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Castro.
Castro discloses a system having all of the limitations of claim 9, as stated above with respect to claim 8, and further discloses that the first (10) and second (20) temperature sensors are K-type thermocouples (paragraph 33) (K-type thermocouples are made of an alumel wire and a chromel wire), thereby disclosing that one wire from each of said pair of wires (28, 31, 24, 29) from said first (10) and second (20) temperature sensors is alumel, and a second of said pair of wires (28, 31, 24, 29) from each of said first (10) and second (20) temperature sensors is chromel; but does not explicitly disclose that said common wire is alumel, and said one wire communicating each of said sensors to said measurement system is chromel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pair of wires (28, 31, 24, 29) of Castro such that the common wire is alumel and the one wire communicating each of said sensors to said measurement system is chromel since Castro discloses that one wire from each of said pair of wires (28, 31, 24, 29) from said first (10) and second (20) temperature sensors is alumel, and a second of said pair of wires (28, 31, 24, 29) from each of said first (10) and second (20) temperature sensors is chromel, and the particular material used for the common wire (alumel) and the other wires (chromel) of the thermocouples are considered to be nothing more than a choice of engineering skill, choice, or design, because the particular material of the common wire and the other wires claimed by applicant are considered to be the use of the alternate materials of the thermocouple (alumel, chromel) of Castro that a person having ordinary skill in the art at the time the invention was made would have been able to provide using routine experimentation in order to provide a system as already suggested by Castro.

Allowable Subject Matter
Claims 6, 7, 15, 16, 20, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.

Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A system, wherein said common wire extends to connect each of the first and second sensors, and also extends to said junction (claim 1).
A method of identifying a temperature difference, wherein both of said pair of wires from said second temperature sensor communicate to said first temperature sensor such that a temperature difference between the temperature sensed at said first and second temperature sensor will be proportional to a voltage supplied by said pair of wires from said first temperature sensor to said measurement system (claim 15).
A system, wherein both of said pair of wires from said second temperature sensor communicate to said first temperature sensor, such that a temperature difference between the temperatures sensed at said first and second temperature sensors will be proportional to a voltage supplied by said pair of wires from said first temperature sensor to said measurement system (claim 21).

Response to Arguments
Applicant’s arguments with respect to claims have been considered, but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/7/22